UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6463



BERTRAM NORMAN MCELHINEY,

                                            Petitioner - Appellant,

          versus


SID HARKLEROAD,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-02-325-3-2MU)


Submitted:   July 29, 2004                 Decided:   August 4, 2004


Before LUTTIG, MICHAEL, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bertram Norman McElhiney, Appellant Pro Se. Clarence Joe DelForge,
III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Bertram Norman McElhiney seeks to appeal the district

court’s order denying relief on his Fed. R. Civ. P. 60(b) motion

seeking reconsideration of the district court’s order denying as

untimely McElhiney’s petition filed under 28 U.S.C. § 2254 (2000).

An appeal may not be taken from the final order in a § 2254

proceeding unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.      See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).             We have independently

reviewed the record and conclude that McElhiney has not made the

requisite   showing.        Accordingly,    we    deny   a    certificate   of

appealability and dismiss the appeal.              McElhiney’s motion to

proceed on appeal in forma pauperis is denied.               We dispense with

oral   argument   because    the   facts    and    legal     contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                    DISMISSED


                                   - 2 -